DETAILED ACTION
	Claims 1-19 are currently pending.  Claims 1, 4, 6-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/15/2021 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Applicant's election with traverse of rapamycin, PEG-20 sorbitan monolaurate, gluconolactone and polyolefins in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in searching additional members within each identified class.  For example, the instant claims recite a water insoluble drug and identified two water insoluble drugs which are rapamycin and paclitaxel.  The listed components of the first additive similarity listed describe surfactant and the second additive further are directed to a limited list of members which have hydroxyl/amine/carbonyl/carboxyl/ester moiety.  This is not found persuasive because a search for one compound in the first additive and second additive would require different search strings than a different first additive or second additive, thus demonstrating a search burden. The species are independent or distinct because the 
Upon further consideration the requirement for a water insoluble drug is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
It is noted that upon search and consideration the elected combination of gluconolactone and PEG-20 sorbitan monolaurate has been found to be free of the art.  Thus Examiner has moved on to a new species for the second additive.

Priority
This application is a continuation of 15/907,422, which is a continuation of 15/193,866, which is a continuation of 13/903,379, which is a continuation of 12/135,648 which is a continuation in part of 11/942,459 which claims priority to provision applications 60/860,084, 60/880,742, 60/897,427, 60/903,529, 60/926,850, 60/904,473, 60/981,380 and 60/981,384.
The ‘459 application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for all claims of the instant application.  The application ‘459 application does not provide support for multiple additives now claimed, specifically lactobionic acid and meglumine in instant claim 1.  

Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/12/2022 (9) has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner Note
Claims 4 and 6 are dependent upon a rejected base claim, but would be free of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 4 and 6 are still subject of a Double Patenting Rejection below.
Claims 4 and 6 are directed to the combination of PEG-20 sorbitan monolaurate as the first additive and gluconolactone as the second additive.  The combination of the first and second specifically claimed additives are free of prior art as the combination of the specific first additive and gluconolactone as the second additive are not taught or obvious over the prior art, such as the applied US 2004/0204750 and US 2006/0122697.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0204750 (Applicant provided) in view of US 2006/0122697 (Applicant provided).
Regarding claim 1, the limitation of a balloon catheter comprising a coating layer overlaying an exterior surface of the balloon catheter; and an adherent layer between the exterior surface and the coating layer, wherein the balloon catheter is sized and configured for insertion into a passage of a respiratory system; the coating layer comprising a water insoluble drug and a second additive, wherein the second additive is selected from a group including lactic acid is met by the ‘750 publication teaching a stent with reservoirs containing a drug and polymer (abstract).  The reservoirs are taught to include an adhesion layer, a drug polymer layer and a barrier layer (figure 13, [0032]) wherein the reservoirs are taught to be on the outside of the stent framework 
	Regarding claim 86, the limitation of further comprising a top layer over the coating layer is met by the ‘750 publication teaching a polymer layer positioned on the drug polymer [0010].

	The ‘750 publication does not specifically teach the first additive is Peg-20 sorbitan monooleate (claim 1).
	The ‘750 publication does not specifically teach the water insoluble drug is selected from paclitaxel and rapamycin (claim 1).
	The ‘750 publication does not specifically teach the second additive is lactic acid (claim 1).
	The ‘697 publication teaches an expandable medical device includes a plurality of elongated struts such as a stent.  For treatment of conditions such as restenosis, different beneficial agents are loaded into different openings in the device to address different biological process involved in restenosis and are delivered at different release 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use polylactic acid for the polymer taught by the ‘750 publication because the ‘750 publication teaches a drug polymer layer on a stent wherein the polymer may be polylactide (abstract, claim 20, [0046], [0051]) and the ‘697 publication teaches polymers to be used on a stent include polylactic acid (PLLA) [0042].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘750 publication and the ‘697 publication are both directed to stents with drug polymer layer including lactide polymers, wherein the ‘697 publication teaches the specific use of polylactic acid.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to use paclitaxel for the drug taught by the ‘750 publication because the ‘750 publication teaches anti-proliferative drugs to be used in the drug polymer layers on the stent [0029] and the ‘697 publication teaches the use of a specific anti-proliferative agent such as paclitaxel [0071].  A person of ordinary skill in the art would have been motivated use a specifically taught anti-proliferative agent paclitaxel on a stent because the ‘750 publication teaches the use of anti-proliferative agents on a drug releasing stent. 
.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0204750 and US 2006/0122697 as applied to claims 1 and 7 above, and further in view of US 6,264,684 (Applicant provided) as evidenced by Malvern Panalytical (Applicant provided).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 7 are taught by the combination of the ‘750 publication and the ‘697 publication.  
	Regarding claim 10, the limitation of further comprising a top layer over the coating layer is met by the ‘750 publication teaching a cap layer positioned on the drug polymer (Figure 13, [0047])
The combination of references does not teach the adherent layer is chosen from a list including the elected polyolefins (claims 8-9).
The ‘684 patent teaches shape memory alloy and elastically self-expanding end luminal support structure, a stent (abstract).  An adhesive interlayer for bonding the shape memory alloy metal wire to the tubular member is selected from a group including polyurethane and polyethylene (column 4, lines 40-50).  Malvern Panalytical evidences polyethylene is a polyolefin (page 3, first paragraph).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘684 patent teaches the interchangeability of polyurethane and polyethylene as an adhesion interlayer on a stent (column 4, lines 40-50).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4 and 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,881,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘644 patent are directed to balloon catheters comprising and adherent later with overlapping polymer, a top coat with overlapping polymer and a coating layer with rapamycin or paclitaxel, PEG-20 sorbitan monolaurate as the first additive and gluconolactone as the second additive.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-29 of U.S. Patent No. 8,241,249
Claims 1-29 of U.S. Patent No. 8,244,344
Claims 1-28 of U.S. Patent No. 8,366,662
Claims 1-30 of U.S. Patent No. 8,414,525
Claims 1-16 of U.S. Patent No. 8,404,300
Claims 1-18 of U.S. Patent No. 8,414,910
Claims 1-20 of U.S. Patent No. 9,737,691
Claims 1-20 of U.S. Patent No. 9,757,544
Claims 1-28 of U.S. Patent No. 8,414,526
 Claims 1-20 of U.S. Patent No. 9,033,919
 Claims 1-17 of U.S. Patent No. 9,289,537
 Claims 1-39 of U.S. Patent No. 8,425,459
 Claims 1-20 of U.S. Patent No. 9,248,220
 Claims 1-20 of U.S. Patent No. 9,694,111
 Claims 1-20 of U.S. Patent No. 8,998,846
Claims 1-20 of U.S. Patent No. 9,314,598
 Claims 1-12 of U.S. Patent No. 9,180,485
 Claims 1-20 of U.S. Patent No. 9,770,576
 Claims 1-20 of U.S. Patent No. 9,700,704
 Claims 1-19 of U.S. Patent No. 9,737,640
 Claims 1-20 of U.S. Patent No. 9,937,159
 Claims 1-19 of U.S. Patent No. 10,485,958
  Claims 1-20 of U.S. Patent No. 10,912,931
In view of US 2004/0204750.  The instant application and the patents are both directed to balloon catheters for delivering active agents including rapamycin and paclitaxel in combination with a first and second additive that overlap including PEG (20) sorbitan monolaurate, sorbitol and lactic acid.  The instant claims different from the cited patents in that the instant claims require an adherent layer between the exterior surface and the coating layer.  The ‘750 publication teaches an implantable medical device comprising a drug polymer layer (abstract) wherein the reservoirs may contain drugs, drug polymers, adhesive layer and barrier layers [0032].  Adhesion layer may be disposed between the first layer of the drug polymer and stent framework, wherein the adhesion layer may enhance the adhesion between the metallic surface such as the base or walls and the drug polymer [0051].  It would have been prima facie obvious to 
The instant specification evidences pulmonary balloon catheters and stents are similar to vascular balloon catheters and stents [0204].  This demonstrates the balloon catheters taught to be used in a blood vessel would be ‘sized and configured for insertion into a passage of a respiratory system’, i.e. capable of use in the respiratory system, absent factual evidence to the contrary.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-20 of U.S. Patent No. 8,414,909
Claims 1-19 of U.S. Patent No. 9,005,161
In view of US 2006/0122697 and US 2004/0204750.  The instant application and the patents listed above both are directed to implantable medical devices comprising a first additive.  The ‘909 patent and the ‘161 patent differ in that they don’t teach the second additive.  The instant claims different from the cited patents in that the instant claims require an adherent layer between the exterior surface and the coating layer.  The ‘750 publication teaches an implantable medical device comprising a drug polymer layer (abstract) wherein the reservoirs may contain drugs, drug polymers, adhesive layer and barrier layers [0032].  Adhesion layer may be disposed between the first layer of the drug polymer and stent framework, wherein the adhesion layer may 
The instant specification evidences pulmonary balloon catheters and stents are similar to vascular balloon catheters and stents [0204].  This demonstrates the balloon catheters taught to be used in a blood vessel would be ‘sized and configured for insertion into a passage of a respiratory system’, i.e. capable of use in the respiratory system, absent factual evidence to the contrary.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-20 of U.S. Patent No. 9,757,351
Claims 1-2 of U.S. Patent No. 9,402,935
Claims 1-20 of U.S. Patent No. 8,932,561
Claims 1-20 of U.S. Patent No. 9,314,552



Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613